Citation Nr: 0736915	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  95-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for allergic rhinitis, from 
September 1, 1993?

2.  What evaluation is warranted for the residuals of a right 
ankle fracture, from September 1, 1993?

3.  What evaluation is warranted for right knee arthritis, 
from September 1, 1993?

4.  What evaluation is warranted for left knee arthritis, 
from September 1, 1993?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had over 24 years of active 
duty service and retired in August 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board remanded these matters in July 2004 so that 
additional development of the evidence could be conducted, as 
well as so certain due process concerns could be addressed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were all placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal. Hence, 
the Board has styled these rating questions accordingly.

The Board also observes that the RO, while having assigned 
separate 20 percent disability ratings to the veteran's 
service-connected right and left knee disabilities, it 
continues to include arthritis of the "knees, neck, cervical 
spine, hands, wrists, thoracic spine" as essentially one 
disability.  See January 2007 rating decision.  The RO should 
therefore assign appropriate separate ratings for the 
veteran's right and left knee disabilities, and, in so doing, 
reflect appropriate disability code provisions.  





FINDINGS OF FACT

1.  From September 1, 1993, the veteran's service-connected 
allergic rhinitis has not been productive of polyps, greater 
than 50-percent obstruction of the nasal passage on both 
sides, complete obstruction on one side, definite atrophy of 
the intranasal structure, or moderate secretion.

2.  From September 1, 1993, to September 16, 1996, the 
veteran's service-connected residuals of a right ankle 
fracture were not productive of either superficial, tender, 
or painful scars, or by moderate limitation of motion.  

3.  From October 17, 1996, to October 7, 1998, the veteran's 
service-connected residuals of a right ankle fracture were 
productive of moderate limitation of motion. 

4.  From October 8, 1996, to August 23, 2006, the veteran's 
service-connected residuals of a right ankle fracture were 
not productive of either tender, superficial, painful, or 
deep scars, or by moderate limitation of motion.

5.  From August 24, 2006, the veteran's service-connected 
residuals of a right ankle fracture were not productive of 
either deep or superficial scars, or by marked limitation of 
motion.

6.  From September 1, 1993, neither the veteran's service-
connected right nor left knee disability has been manifested 
by semilunar removal of cartilage with symptomatology; 
extension limited to 10 degrees; flexion limited to 45 
degrees; or by objective evidence of instability.

7.  From September 1, 1993, the veteran's service-connected 
right and left knee disabilities have been manifested by 
arthritic changes and less than compensable limitation of 
flexion, normal extension; more than slight subluxation or 
instability is not shown; and neither knee is ankylosed.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for allergic rhinitis from September 1, 1993, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 
(Code) 6522 (2007); 38 C.F.R. § 4.97, Code 6501 (1996).

2.  The criteria for the assignment of a compensable 
evaluation for right ankle fracture residuals from September 
1, 1993, to September 16, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.40-4.46, 4.59, 4.71a, Code 5271, and 
4.118, Codes 7803, 7804, 7805 (1996).  

3.  The criteria for the assignment of a 10 percent rating 
for right ankle fracture residuals from September 17, 1996, 
to October 7, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.40-4.46, 4.59, 4.71a, Code 5271, and 4.118, Codes 
7803, 7804, 7805 (1998).

4.  The criteria for assignment of a compensable evaluation 
for right ankle fracture residuals from October 8, 1998, to 
August 23, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.40-4.46, 4.59, 4.71a, Code 5271 (2007), and 4.118, 
Codes 7803, 7804, 7805 (1998) and Codes 7801, 7802, 7803, 
7804, and 7805 (2007)  

5.  The criteria for assignment of a rating in excess of 10 
percent for right ankle fracture residuals from August 24, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40-
4.46, 4.59, 4.71a, Code 5271 (2007), and 4.118, Codes 7801, 
7802, 7803, 7804, and 7805 (2007).

  

6.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis from September 1, 1993, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5260, 5261 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis from September 1, 1993, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in June 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how effective dates are assigned 
(see letter dated in June 2005 and April 2007 supplemental 
statement of the case (SSOC)).  While the veteran may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Factual Basis

The report of an October 1993 VA general medical examination 
shows a diagnosis of history of allergies.  Examination of 
the sinuses noted no tenderness on palpation and percussion 
over the sinuses.  Lower extremity joints were reported to 
have full range of motion.  An October 1993 VA X-ray report 
shows mild degenerative changes of both knees.

A February 1994 VA orthopedic examination report includes 
diagnoses of status post right ankle right ankle open 
fixation, and bilateral patella femoral arthritis of the 
knees.  Examination of the knees showed full motion and no 
instability.  

Service connection was granted by the RO in July 1994 for 
seasonal allergic rhinitis, right ankle fracture residuals, 
and for arthritis of the knees.  Allergic rhinitis was 
assigned a noncompensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code (Code) 6501, effective from September 1, 
1993.  The grant concerning the knees was included as part of 
a grant for arthritis of the "neck, cervical spine, hands, 
thoracic spine."  Noncompensable evaluations were assigned, 
effective September 1, 1993, under 38 C.F.R. § 4.97, 
Diagnostic Codes (Code) 6599-6501 and 38 C.F.R. § 4.71a, Code 
7805, for the respiratory and right ankle disorder, 
respectively.  When an unlisted residual condition is 
encountered which requires an analogous rating, the first two 
digits of the diagnostic code present that part of the rating 
schedule most closely identifying the bodily part or system 
involved, with a "99" assigned as the last two digits 
representing all unlisted conditions.  38 C.F.R. § 4.27 
(2007).  Concerning the knees, a 10 percent evaluation was 
assigned, also from September 1, 1993, under 38 C.F.R. 
§ 4.71a, Code 5003 for, as noted, arthritis of the "neck, 
cervical spine, hands, wrists, thoracic spine, [and] 
knees."  The veteran thereafter perfected a timely appeal.  

An April 1995 statement of the case indicates that the 
veteran's service-connected right knee was to be evaluated as 
noncompensable, and to be considered with the 10 percent 
assigned for "arthritis of multiple joints."  

A September 17, 1996, VA orthopedic examination report 
revealed occasional right ankle pain, once or twice a month.  
He also complained of right ankle locking and swelling.  
Examination of the right ankle showed well healed surgical 
scars, and neither pain nor tenderness.  Motion was 
restricted, to include 5 degrees of dorsiflexion, 30 degrees 
of plantar flexion, 25 degrees of inversion, and 10 degrees 
of eversion.  No ankle instability was detected.  Also, no 
right ankle pain or tenderness was elicited on examination.  
Examination of the veteran's right knee showed no pain, 
tenderness, swelling, or erythma.  Range of motion of the 
right knee was shown to lack 5 degrees of full extension, 
with flexion to 145 degrees with patellofemoral crepitation.  
No right knee instability was shown.  The diagnoses included 
status post open reduction and internal fixation of the right 
ankle with residual arthrofibrosis and degenerative post 
traumatic changes and chronic symptomatic arthrosis of the 
right knee with minimal arthrofibrosis.  

An October 8, 1998, VA orthopedic examination report shows 
that the veteran complained of decreased right ankle range of 
motion.  He also complained of right knee pain.  Examination 
showed right ankle range of motion of dorsiflexion from 0 to 
20 degrees, and plantar flexion of from 0 to 35 degrees.  No 
evidence of easy fatigability or incoordination was noted.  
The right knee showed no swelling, redness, tenderness, or 
effusion.  No right knee instability was detected.  Range of 
right knee motion was extension to 0 degrees, flexion from 0 
to 110 degrees.  No evidence of right knee easy fatigability 
or incoordination was noted.  The supplied diagnoses included 
right knee arthritis, arthritis of the right ankle joint, and 
history of allergies and allergic reaction.

The report of an October 1998 VA respiratory examination 
notes that veteran complained of seasonal allergy symptoms, 
worse in the spring and fall.  Examination showed nasal 
septum deviation mildly to the right approximately 20 percent 
obstruction.  No evidence of sinusitis, together with normal 
endonasal findings.  

A November 1998 rating decision increased the rating for the 
veteran's arthritis of the right knee, along with arthritis 
of the "knees, neck, cervical spine, hands, wrists, thoracic 
spine" to 20 percent, effective from September 1, 1993.  A 
November 1998 SSOC indicated that a separate rating for the 
veteran's right knee was not warranted, in the absence of any 
instability or sufficient limitation of motion.  

VA orthopedic examination findings reflected on examination 
in March 2000 shows that veteran complained of some right 
ankle motion loss, and right knee locking.  On examination 
ankle motion studies showed 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Bilateral eversion was 0 
degrees, and bilateral inversion was 10 degrees.  Bilateral 
knee range of motion was reported to show a lack of 2 or 3 
degrees of full extension, with flexion to 130 degrees.  No 
pain was induced.  No knee tenderness was shown, and the 
collateral ligaments were all intact.  The diagnoses included 
status post repair of right ankle with slight restricted 
motion, and normal knees.  

The veteran was afforded a VA orthopedic examination in April 
2002.  The veteran complained of knee discomfort.  
Examination of right ankle showed well healed scars.  While 
range of motion of the right ankle and right knee was not 
reported, the examiner noted that range of motion of the 
lower extremity joints revealed no abnormalities.  Minimal 
range of motion restriction of the right ankle was reported.  
Examination of the knees showed no swelling or deformity, and 
instability was also not reported.  Normal lower extremity 
range of motion was noted.  The examiner also noted that no 
respiratory symptoms were present.  The veteran was noted to 
currently being treated for allergies with allergy 
medications.  

A June 2002 VA orthopedics consultation report notes that MRI 
(magnetic imaging resonance) examination of the veteran's 
right knee accomplished in April 2002 showed mild 
degenerative disease and trochlear chondromalacia.  No medial 
or ligament tears were seen.  Joint effusion was also 
absent.  

An August 2002 VA X-ray report includes a finding of 
bilateral degenerative joint disease of the knees.  

A December 2004 VA outpatient record notes that nasal 
examination showed that the septum in the center and the 
turbinates were not congested.  Allergic rhinitis was 
diagnosed; Claritin (r) was prescribed.  The veteran also 
complained of bilateral knee pain at this time.

A SOC mailed to the veteran in August 2006 informed him that 
a rating in excess of 20 percent for his service-connected 
left knee was not warranted.  

The veteran was afforded a VA examination on August 24, 
2006.  He complained of dull constant right ankle pain, with 
weakness, stiffness, and fatigability.  He also complained of 
right knee pain, weakness, swelling, instability, and 
fatigability.  Right ankle examination revealed no edema, 
erythma, or warmth.  No tenderness was observed.  Healed 
surgical scars along the medial and lateral aspect of the 
right ankle.  Both scars were well healed, and neither were 
painful.  No adherence or keloid formation was observed.  
Range of motion was 0 to 16 degrees of dorsiflexion, and 0 to 
20 degrees of plantar flexion.  No complaints of pain on 
testing were made by the veteran; the examiner noted that 
some decrease in range of motion due to pain would occur on 
repetitive use.  No change in range of motion was attributed 
to fatigue, weakness, or lack of endurance.  No varus or 
valgus angulation was noted.  

Examination of the veteran's right knee showed no edema.  
Range of motion findings included flexion from 0 to 110 
degrees and 0 degrees of extension.  Pain was not elicited on 
motion testing.  The examiner did comment that some decrease 
in range of motion would occur on repetitive use.  No change 
in range of motion was attributed to fatigue, weakness, or 
lack of endurance.  No appreciated ligamentous laxity was 
discerned.  McMurry's testing was negative.  Motor strength 
was normal.  The supplied diagnoses were right ankle 
degenerative joint disease, right knee degenerative joint 
disease, and healed right ankle scars.  The examiner added 
that the veteran's ankle and knee disorders would cause mild 
to moderate impairment of function due to pain, especially 
with activities such as prolonged standing and walking.  

In January 2007, the RO increased the rating assigned to the 
veteran's service-connected right ankle disability to 10 
percent, effective from August 24, 2006.  C.F.R. § 4.71a, 
Code 5271 was utilized.  

The veteran failed to report for VA orthopedic examination in 
February 2007.  See 38 C.F.R. § 3.655.  He also cancelled a 
VA examination which was scheduled to take place in April 
2007.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted, the RO in July 1994 assigned a noncompensable 
evaluation for seasonal allergic rhinitis, effective from 
September 1, 1993, pursuant to Code 6501.  See 38 C.F.R. 
§ 4.97.  Under Code 6501, a 10 percent rating was to be 
assigned where the evidence showed definite atrophy of 
intranasal structure, and moderate secretion.  A 30 percent 
rating applied where the evidence demonstrated moderate 
crusting and ozena and atrophic changes.  A maximum 50 
percent disability rating is warranted when the evidence 
indicates massive crusting and marked ozena, with anosmia. 
 38 C.F.R. § 4.97, Code 6501 (1996).

After October 7, 1996, allergic or vasomotor rhinitis is 
rated under Code 6522. Under Code 6522, a 10 percent rating 
is warranted when there is evidence of allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted when there is evidence of polyps.  38 C.F.R. 
§ 4.97, Code 6522 (2006).  The Board observes that, although 
the RO continues to list Code 6501 as the Code section under 
which the veteran's service-connected allergic rhinitis is 
rated (see January 2007 rating decision), the veteran was 
essentially informed of these rating changes as part of an 
August 2006 SSOC.  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
the Board must apply the old criteria for rating the instant 
disorder for that period pre-dating the effective date of the 
change in criteria, and the new rating criteria for 
evaluating the disorder for that period effective the date of 
the change.  The Board will apply the old and the new 
criteria, whichever are more favorable, to the claims at 
issue, to the extent indicated.

The veteran's service-connected right ankle fracture 
residuals are currently rated noncompensable under Code 
5271.  See 38 C.F.R. § 4.71a.  Code 5271 provides a 10 
percent rating where there is a moderate limitation of ankle 
motion.  A maximum evaluation of 20 percent is available for 
a marked limitation of motion.  

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule. "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871. 
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

The normal range of ankle motion is to 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

The Board parenthetically observes that at the time service 
connection was initially granted for the veteran's right 
ankle disability in July 1994, the noncompensable rating was 
assigned pursuant to Code 7805.  See 38 C.F.R. § 4.118.  
Under Code 7805, scars were to be rated based on limitation 
of motion of the affected part.  

During the instant appellate period, there have been a number 
of changes in the criteria for rating skin diseases under 38 
C.F.R. § 4.118, including scars.  Cf. 38 C.F.R. § 4.118, 
Codes 7800 to 7805 (2002) with 38 C.F.R. § 4.118, Codes 7800 
to 7805 (2006).  The new rating criteria for rating scars 
became effective August 30, 2002.  Id.  

Under the revised criteria, as shown in 38 C.F.R. § 4.118, 
Code 7801 scars which affect areas other than head, face, or 
neck, and that are deep, or cause limited motion, are rated 
as 10 percent disabling if they cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Under the amended 
Code 7802, for scars that are superficial, do not cause 
limited motion, and encompass an area or areas at least 144 
square inches (929 sq. cms.), a 10 percent evaluation is 
warranted.  A 10 percent evaluation is warranted for 
superficial unstable scars.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118, Code 7803 and Note (1).  A 
10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, Code 
7804.  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.

As noted, the RO has rated the veteran's service-connected 
right and left knee arthritis disabilities, pursuant to Code 
5003, essentially within a group of other musculoskeletal 
areas, such as the neck, cervical spine, hands, wrists, and 
thoracic spine.  See January 2007 rating decision.  See also 
38 C.F.R. § 4.71a.  

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5258.

Under 38 C.F.R. § 4.71a, Code 5259, the removal of semilunar 
cartilage will be rated as 10 percent disabling if it is 
symptomatic.

Ankylosis of either knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Code 5256 does not apply. 
 Nor does 38 C.F.R. § 4.71a, Code 5262 in the absence of 
service connected tibia and fibula impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Code 5010) is rated in accordance 
with Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable. 
 Id.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Codes 5003 and 5257.  More over, in VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), it was found that, even if the 
veteran did not have limitation of motion of the knee meeting 
the criteria for a noncompensable evaluation under Codes 5260 
or 5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain." 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Analysis

Allergic Rhinitis

For the Period from September 1, 1993, to October 6, 1996

The veteran argues that a compensable rating for his service-
connected allergic rhinitis is warranted.  The Board 
disagrees.  

As noted, the applicable rating criteria for allergic 
rhinitis was amended October 7, 1996.  Thus, this rating 
question must contemplate the rating criteria in effect both 
prior to October 7, 1996 (September 1, 1993, to October 6, 
1996, and as of October 7, 1996.  

As noted, on October 1993 VA general medical examination the 
veteran's sinuses were not tender on palpation and 
percussion.  At no time between September 1, 1993, and 
October 6, 1996, was symptomatology of rhinitis, with 
definite atrophy of intranasal structure and moderate 
secretion, manifested.  As such for the period of time from 
September 1, 1993, to October 6, 1996, a compensable 10 
percent rating is not for assignment pursuant to Code 6501.  
See 38 C.F.R. § 4.97 (1996).  

For the Period from October 7, 1996

Review of the complete medical record since October 7, 1996, 
shows that clinical evidence reflective of either treatment 
for, or diagnoses of, nasal-related problems is sparse.  The 
veteran's October 1998 VA respiratory examination report 
noted the presence of nasal septum deviation mildly to the 
right indicating approximately 20 percent obstruction.  No 
evidence of sinusitis was discerned, and that normal 
endonasal findings were reported.  On VA outpatient treatment 
in December 2004 nasal examination showed that the septum in 
the center and the turbinates were not congested.

Essentially, as at no time during this pertinent period has 
the veteran been shown to suffer from allergic rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, a compensable rating is not for assignment pursuant to 
Code 6522.  See 38 C.F.R. § 4.97 (2007).  Moreover, there is 
no evidence of polyps.  Id.  

For all of these reasons, the Board finds no basis for a 
compensable (10 percent) evaluation for allergic rhinitis 
under either the old or new criteria for evaluating this 
disorder.

Right Ankle Fracture Residuals

In this case, the veteran appealed the initial disability 
rating that the RO assigned in July 1994 following the grant 
of entitlement to service connection for right ankle fracture 
residuals.  The Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and will consider what rating is 
warranted for the disorder throughout that period.  
Fenderson.  The Board is also mindful that the RO in January 
2007 increased the rating assigned to 10 percent, effective 
from August 24, 2006.  

As noted, the disability was originally rated under Code 7805 
(scars).  Under this Code, the rating was based upon the 
limitation of motion of the affected part.  As also noted, 
the criteria under which skin disorders are evaluated were 
revised effective October 30, 2002.  

Throughout this appeal, review of the medical record -- 
discussed above -- associated with the veteran's service-
connected right ankle has never demonstrated that the two 
residual scars related to the veteran's right ankle surgery 
were either superficial, tender and painful (Code 7804 - pre-
October 30, 2002 regulation) or were either medically 
described as being deep or superficial (Codes 7801, 7802, 
7803, or 7804 (regulations effective from October 30, 2002).  
A compensable rating therefore is not for application under 
VA skin regulations.

In the course of VA examination conducted on September 17, 
1996, right ankle motion was found to be restricted.  At that 
time range of motion studies showed 5 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 25 degrees of 
inversion, and 10 degrees of eversion.  As noted, the normal 
range of ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The 
Board interprets these findings as being consistent with 
moderate right ankle limitation of motion.  Hence, a 10 
percent rating from September 17, 1996, is warranted.  

However, at no time between the examination conducted on 
October 8, 1998, and August 24, 2006, as documented above, 
were right ankle range of motion findings sufficiently severe 
to be found to be moderate.  For example, in the course of 
the April 2002 VA orthopedic examination the examiner 
commented that the degree of right ankle range of motion was 
"minimal."  

The Board also finds that at no time subsequent to August 24, 
2006, have right ankle range of motion findings been shown to 
be marked in nature.  See Code 5271.  In fact, no such 
findings are of record.  In large part, this is due to the 
fact that the veteran failed to report for VA orthopedic 
examinations which were scheduled to have occurred in 2007.  
The duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence (i.e., examination findings).  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  See also 38 C.F.R. § 3.655(b).  

After considering all of the evidence of record, the Board 
finds that the veteran's right ankle disability warrants a 10 
percent rating from September 17, 1996, to October 8, 1998, 
and that a rating in excess of 10 percent at any time from 
August 24, 2006, is not warranted.  

Right and Left Knee Arthritis

As noted, an October 1993 VA X-ray report shows mild 
degenerative changes of both knees.

In order to receive a rating higher than 10 percent for 
either right or left knee at any time since September 1, 
1993, the evidence must show that either moderate recurrent 
subluxation or instability; limitation of flexion warranting 
the next higher rating; limitation of extension warranting 
the next higher rating; or limitation of both extension and 
flexion, each warranting 10 percent.  See, respectively Codes 
5257, and 5260 and 5261.  See also VAOPGCPREC 9-2004.

The medical record is devoid of evidence of the presence of 
more than slight subluxation or instability.  Therefore, an 
increased rating under Code 5257 is not warranted.

Review of the complete medical record, as documented above, 
also fails to show a limitation of either right knee flexion 
or extension, even with pain considered as a limiting factor, 
sufficient to warrant a higher rating for the veteran's 
service-connected right and left knee arthritis under any of 
the above outlined formulations. The disability picture 
presented provides no basis for granting the benefit sought. 
As such, the claims is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, albeit 
infrequent, the record shows that he is appropriately 
compensated by ratings assigned to his bilateral knee 
disabilities.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, or the 
claimant's statements to VA clinicians.  While a lay witness 
is competent to describe experiences and symptoms that result 
therefrom, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability. 
 Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 Therefore, these statements, addressing the clinical 
severity of the claimant's disabilities, are not probative 
evidence as to the issues on appeal.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against most of the appellant's claims, 
for those denied, the doctrine is not for application. 
 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for the service-connected allergic 
rhinitis, at any time since September 1, 1993, is denied.  

Entitlement to a compensable rating from September 1, 1993, 
to September 16, 1996, and from October 8, 1996, to August 
23, 2006, and a rating in excess of 10 percent from September 
17, 1996, to October 7, 1998, and from August 24, 2006, for 
the veteran's service-connected right ankle fracture 
residuals, is denied.  

A rating in excess of 10 percent for right knee arthritis, at 
any time since September 1, 1993, is denied.  

A rating in excess of 10 percent for left knee arthritis, at 
any time since September 1, 1993, is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


